Citation Nr: 0024366	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation, to include a total 
evaluation based on individual unemployability, for service-
connected schizophrenic reaction, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from January until July 1978.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas, that denied an 
increased evaluation, in excess of 30 percent, for the 
veteran's service connected schizophrenic reaction as well as 
his claim for a total disability evaluation based on 
individual unemployability due to the service connected 
psychiatric disability.  

In June 1997, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by Mr. James W. 
Stanley, Jr., Esquire (who also represents the veteran before 
VA).  The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in July 1998, requesting that 
the Court vacate the Board decision and remand the case to 
the Board for additional development and readjudication.  The 
Court granted the joint motion later that same month.  The 
case was then returned to the Board for compliance with the 
directives in the Court's order and the Joint Motion for 
Remand.  Thereafter, the Board remanded the case to the RO in 
November 1998, for further development and readjudication.  
It has now been returned to the Board for appellative review.


FINDINGS OF FACT

1.  At any time during the pendency of this appeal, the 
appellant's schizophrenia symptomatology, which has been 
manifested by subjective complaints of suspiciousness, some 
mood swings, mild forgetfulness, and feeling uncomfortable 
around people, and history of auditory hallucinations, has 
not been of such severity and persistence as to result in 
considerable industrial and social impairment.

2.  As of November 7, 1996, the appellant's schizophrenia 
symptomatology, which has been manifested by primarily 
subjective complaints with some impairment of mood, affect 
and judgment, has not resulted in flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; or difficulty in establishing and maintaining 
effective work and social relationships.

3.  The veteran's current symptoms result in no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

4.  The veteran was hospitalized at a VA Medical Center 
(VAMC) for alcohol detoxification in January 1999; and again 
from late January to early March 1999, for participation in 
an inpatient alcohol rehabilitation program.  

5.  The veteran failed to respond to written request to 
conduct a VA social and industrial survey in July 1999, and 
also failed to report for two scheduled VA psychiatric 
examinations in January 2000.

6.  The veteran's only service connected disability is the 
schizophrenic reaction, rated as 30 percent disabling.

7.  The veteran has a high school education and work 
experience as a packer, forklift operator, and janitor.  The 
veteran is believed to be currently unemployed.

8.  It has been consistently reported by both VA and non-VA 
medical professionals that the veteran's serviceconnected 
schizophrenic reaction does not prevent him from obtaining 
and maintaining employment.  

11.  The veteran's service connected disability is not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training and occupational experience.

12.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  At any time during the pendency of this appeal, the 
criteria for an increased rating for schizophrenic reaction 
under the version of Diagnostic Code 9204 in effect prior to 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, 4.132, Diagnostic Code 9204 (1996); VA O.G.C. Prec. 3-
2000 (April 10, 2000).

2.  As of November 7, 1996, the criteria for an increased 
rating for schizophrenic reaction under the version of 
Diagnostic Code 9204 currently in effect have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9204 (1999); VA 
O.G.C. Prec. 3-2000 (April 10, 2000).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.358, 4.1, 4.3, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his schizophrenic reaction 
disability warrants an evaluation in excess of the currently 
assigned 30 percent disability rating.  His allegations, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In an effort to assist him in the 
development of his claim, the RO has obtained his pertinent 
clinical records and afforded him VA examinations.  The 
record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

As the veteran's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 4.3 (1999).

Factual Summary

Historically, the veteran served on active duty from January 
until July 1978.  During that time he was hospitalized for 
progressively worsening psychiatric symptoms.  At that time 
the diagnosis was chronic depressive psychosis, moderately 
severe.  It was determined that this disorder had existed 
prior to service but had been aggravated by his period of 
service.  He was subsequently discharged due to his 
psychiatric disorder.  In 1979, the veteran was evaluated by 
a psychiatric specialist, at the request of the Board; it was 
the medical expert's opinion that the veteran had 
schizophrenia, chronic undifferentiated type, and it was 
first manifested in service.  Thereafter, the Board in a 
decision dated in December 1979, granted service connection 
for a psychiatric disorder, diagnosed as schizophrenia.  
Subsequently, in a March 1980 rating decision, the RO 
effectuated the Board's decision and assigned a 10 percent 
disability evaluation for schizophrenia, undifferentiated 
type.  This 10 percent rating remained in effect until March 
1995 when the RO increased the veteran's disability 
evaluation to 30 percent, effective from December 1994.

Review of the evidence of record reveals that in the 
intervening years (between 1980 and 1995) the veteran was 
employed full-time for a manufacturing plant.  In 1990 he 
indicated that he was a packer, but he later described his 
job as a "forklift operator".  He apparently quit in 1993.

A private psychiatric evaluation report, dated in March 1994, 
indicated that the veteran was seen for purposes of 
determining eligibility for disability benefits from the 
Social Security Administration (SSA).  The veteran reported 
that he was most recently employed as a school janitor but 
had quit in November 1993.  Previously he had worked for a 
manufacturing company and had also quit that job.  He 
admitted that he went on an alcohol binge for 2 to 3 days 
about once a month.  He usually slept well but had some 
trouble getting to sleep at times; he believed that was 
because he didn't get any exercise.  On mental status 
examination, the examiner noted that the veteran presented as 
a pleasant and cheerful individual who was somewhat guarded 
and perhaps suspicious.  He exhibited no unusual motor 
activity and his affect was appropriate.  He denied problems 
of mood other than feeling stressed at times.  His speech was 
within normal limits.  Although the veteran gave symptoms of 
mania in the past, the examiner found that currently the 
veteran's thought processes appeared to be intact, logical 
and coherent, with normal stream of thinking.  He denied 
hallucinations and delusions as well as suicidal or homicidal 
ideations.  He did state at time he does get paranoid.  The 
veteran was also found to have adequate memory.  Eye contact 
was good and his concentration was adequate.  The veteran's 
fund of general information was adequate.  He showed good 
mental flexibility, being able to interpret proverbs and list 
similarities between dissimilar objets.  His social judgment 
was good and he displayed a good sense of humor.  The 
examiner also found the veteran's reliability to be fair and 
his insight fairly good.  In summary, the veteran's 
"understanding, memory, concentration, persistence, social 
interaction, and adaptation all appeared to be adequate. "  
Diagnostically, the examiner stated that the veteran appeared 
as though he might have a bipolar disorder.  

In a subsequent administrative decision, dated in April 1994, 
the SSA determined that the veteran's disability was not 
severe enough to keep him from working, and denied his claim 
for SSA disability benefits.  

The veteran was hospitalized in a VA medical facility from 
December 1994 to February 1995, for treatment of alcohol 
dependency.  Final diagnoses were alcohol dependence and 
schizophrenia and he was discharged on Haldol.

The veteran was subsequently afforded a VA psychiatric 
examination in February 1995.  He indicated that prior to 
taking the Haldol he had heard voices and had believed that 
people were talking about him and laughing at him.  He was 
currently attending AA and looking for employment.  The 
veteran's mood was neutral and affect somewhat constricted.  
No loosening of thought associations was exhibited.  He was 
oriented and no memory impairment was evident.  His insight 
and judgment were deemed to be adequate.  The examiner 
further opined that the veteran was not in need of 
psychiatric hospitalization at the time of the examination.  
The final diagnoses were:  (1) schizophrenic disorder, 
paranoid type, chronic, fairly well controlled by medication; 
(2) alcohol abuse, present course uncertain.

By rating decision dated March 1995, the RO increased the 
veteran's disability evaluation for serviceconnected 
schizophrenia from 10 to 30 percent.

The veteran submitted a claim for increased compensation 
based on individual unemployability in June 1995.  He alleged 
that he had been too disabled to work due to his service-
connected schizophrenia since October 1993.  He indicated 
that his last employment had been as a school custodian from 
June to November 1993.  Prior to that, he had been employed 
as a forklift operator for a manufacturing company from 1981 
until January 1993.

The veteran testified at a personal hearing held in October 
1996, that he had not worked at a full-time job since 1993 
when he quit due to symptoms of his service connected 
schizophrenia.  He was currently living by himself and had 
been working part-time as a janitor for approximately one 
year.  He worked eight hour work shifts, mostly at night, 3 
or 4 days a week.  He found this job to be okay as long as he 
didn't have to deal with people.  He had some trouble 
completing tasks due to concentration and memory problems and 
sometimes he would "wonder off"; however, he had an 
understanding supervisor.  It had been over a year since he 
had had any treatment for schizophrenia related symptoms.  In 
addition to working, he also had a female friend and they 
would "do things together" such as shopping or fishing.  He 
did not believe he could maintain a regular full-time daily 
job.  He had had a problem with alcohol but had been 
abstinent for more than a year and a half.  

Report of VA psychiatric examination conducted in October 
1996 indicated that the veteran was not currently taking any 
psychotropic medications nor was he receiving any mental 
health treatment.  He reported that his current level of 
functioning was "pretty good".  He complained that he still 
had a problem with concentrating.  He had not experienced any 
auditory hallucinations in about eight months.  He also 
denied current visual hallucinations.  He reported some 
delusional material such as a belief that people talked about 
him a lot.  He had been employed, part-time, as a school 
custodian for the past year.  He did not have any problems at 
work.  He lived alone.  He had a girlfriend that he had been 
seeing for approximately one year.  He reported that they 
generally got along without difficulty although there were 
times he was "glad to get away".  He spent a lot of his 
time sleeping and watching television.  He denied current use 
of alcohol or drugs.  The examiner observed that the veteran 
was fully cooperative but appeared somewhat uncomfortable.  
His mood was neutral and affect somewhat blunted.  Thought 
processes and associations were logical and tight.  No 
confusion or memory impairment was observed and he was 
oriented.  Insight was somewhat limited but judgment was 
adequate.  The final psychiatric diagnosis was:  
schizophrenia, paranoid type, chronic.  The veteran was 
assigned a score of 51 on the global assessment of 
functioning (GAF) scale.

Report of VA psychiatric examination conducted on January 7, 
1999, indicated that the veteran reported he was not 
currently receiving any mental health treatment nor taking 
any psychotropic medications.  He described his current level 
of functioning as "not too good" and elaborated that he had 
begun drinking again 8 or 9 months earlier.  He was currently 
drinking 3 to 4 half-pints of liquor a day.  He denied 
blackouts but admitted to shakes.  He stated that he had 
trouble managing his money and had lost his car due to his 
failure to make payments.  The examiner was unable to elicit 
any evidence of actual auditory hallucinations and the 
veteran denied visual hallucinations.  He did volunteer that 
at times he thought people were saying things about him.  No 
persecutory ideation was elicited.  He denied delusions or 
receiving special message or of thought broadcasting.  He 
reported living alone and that he was working, scrubbing 
floors.  He stated he was dating but it did not work out.  On 
mental status examination, the veteran was noted to converse 
readily although eye contact was somewhat limited.  He was 
fully cooperative.  He appeared mildly dysphoric.  Speech was 
generally within normal limits with regard to rate and 
rhythm.  His predominant mood was one of mild depression and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight and no loosening of 
associations was noted or was any confusion evident.  Some 
ideas of reference were noted.  The veteran's insight was 
adequate.  The veteran did report both suicidal and homicidal 
ideation, but denied any intent.  The diagnostic impression 
on Axis I was:  1) schizophrenia, undifferentiated type, 
chronic; and 2) alcohol abuse.  The examiner assigned a GAF 
rating of 50 and noted that this was based solely on the 
veteran's service-connected schizophrenia.

VA hospital summary report, dated January 1999, indicated 
that the veteran was hospitalized from January 11 to 19, 
1999, for alcohol detoxification.  He presented on date of 
admission stating that he had been drinking too much.  He 
reported his last drink was the day prior to admission; he 
had been drinking 4 to 5 one-half pints of whiskey per day 
for the past three or four months.  His drinking had 
gradually increased to that over the past two years.  
Consequences and losses due to his drug use included time 
from work, relationships, financial, loss of appetite, and 
health problems.  He was currently living in a boarding house 
and had recently resigned from his job as a floor stripper at 
a local hospital.  Following admission, the veteran was 
placed on detoxification protocol and given tapering doses of 
Librium, along with Thiamine.  He spent three days in the 
detoxification program; he experienced no delirium tremens or 
hallucinations, and no seizures.  The principal diagnosis at 
discharge was:  alcohol withdrawal with perceptual 
alterations.

On January 15, 1999, the day following his hospital 
discharge, the veteran again presented at the VA hospital 
seeking further treatment for his alcohol and crack cocaine 
addiction.  He admitted to using 4 to 5 half-pints of whisky 
and approximately one rock of crack cocaine a day.  He stated 
that he had been drinking too much and had also been hearing 
command voices that old him to kill himself.  It was noted 
that the veteran was homeless, unemployed and without social 
support.  

The veteran was again admitted for inpatient drug 
rehabilitation treatment on January 19, 1999.  On 
psychological admittance assessment, he reported that he had 
episodes of depression, with depressed mood, decreased 
energy, difficult thoughts.  These depressive episodes last 
for up to months and during these episodes he develops 
paranoia.  He also rarely has episodes of mood elevations 
with racing thoughts, decreased sleeping, impaired judgment 
and increased spending money.  He reports that these mood 
elevations last for over a week period.  He also had a long 
history of alcohol dependence and reported that his longest 
sobriety was from 1995 until 1998.  During this period of 
sobriety he denied any mood swing, paranoia.  He did state 
that the reason he began to drink again was that he became 
depressed.  Objectively, the psychological examiner noted 
that the veteran was neatly groomed and appropriately 
dressed.  He demonstrated no abnormal movements such as tick 
or tremors.  Speech was normal in rate and tone.  He 
demonstrated a normal range of affect, which was appropriate 
to topic.  He stated that his mood was depressed.  The 
veteran's thoughts were found to be logical and goal directed 
with no looseness of associations noted.  He denied suicidal 
and homicidal ideation.  There was no evidence ofd elusions, 
auditory or visual hallucinations.  Cognitively, the veteran 
was alert and oriented with cognitive functions grossly 
intact.  The psychiatric diagnosis at admission on Axis I 
was:  Alcohol dependence, psychosis NOS (substance induced 
vs. bipolar disorder, mood disorder NOS (substance induced 
vs. bipolar disorder).  

VA hospital discharge summary report, dated March 10, 1999, 
indicated that the veteran had completed the rehabilitation 
program and the team felt he had reached his maximum hospital 
benefit.  He denied being suicidal or homicidal on discharge.  
The principal diagnoses at discharge on Axis 1 were:  1) 
alcohol dependence; and 2) mood disorder, NOS.  The veteran's 
score on the GAF scale was 21.

Inpatient progress notes indicate that the veteran 
successfully completed the inpatient drug rehabilitation 
program and was to be discharged to a residential program on 
March 11, 1999, due to his homeless status.  Additional 
medical records indicate that the veteran was placed in a 
residential contract program for thirty days.  His goals were 
to include the obtaining of permanent housing, maintenance of 
sobriety from alcohol and drugs, relative mental emotional 
stability from bipolar disorder, location of permanent viable 
employment, and the increasing of his available savings.  The 
veteran was subsequently irregularly discharged from this 
residential program on March 15, 1999, after only four days 
when he left on special pass and failed to return.  
Subsequent attempts to contact the veteran at his last known 
address and by telephone failed.  

An e-mail report from a VA social worker, dated April 1999, 
indicated that attempts had been made to locate the veteran 
for several weeks for purposes of con ducting a VA Social and 
Industrial Survey.  In view of his homeless status, the 
social worker advised that the VARO attempt to contact him 
and bring him directly into the C&P Clinic for evaluation.

VA outpatient treatment records indicate that the veteran 
presented at the ambulatory/outpatient clinic in August 1999 
for a checkup.  He stated that he was doing very well, that 
he had some trouble with psychosis previously but is now off 
medications and doing treat.  He also indicated that he was 
staying completely away from alcohol.

In June 1999, the RO wrote the veteran a letter, addressed to 
his last known address in Pine Bluff, to notify him of the 
need to arrange a social and industrial evaluation.  The 
veteran contacted the RO on July 1, 1999, indicating that he 
had lost the key to his mailbox and requesting to be 
rescheduled for examination.  Subsequently the VA social 
worker wrote the veteran at that Pine Bluff address in late 
July, but the veteran failed to respond.  In a note added to 
the veteran's medical records, dated August 1999, the VA 
social worker noted that this address was the same one at 
which the veteran currently received his VA compensation 
checks.

Report of psychological review, dated September 1999, 
indicated that at the RO's request the examining psychologist 
had reviewed the veteran's claims folder and his previous 
examination report of January 1999, in order to provide an 
opinion as to the extent of the veteran's social and 
industrial limitations imposed by his service-connected 
psychiatric pathology.  The examiner noted that review of the 
claims folder indicated that the veteran had significant 
psychopathology, al thought the exact nature of his disorder 
had varied over time.  Some had seen him as possibly having a 
mood disorder, while others had seen him as having a disorder 
secondary to a history of substance abuse.  In January 1999, 
this examiner had found evidence of schizophrenia.  Based on 
that examination, a GAF score of 50 was given.  However, it 
was noted that the veteran's GAF scores during his subsequent 
hospitalizations were considerably lower.  The examiner 
further stated that he found the veteran to be "an 
individual with significant difficulty performing activities 
of daily living.  However, it is not clear that those 
problems are related to schizophrenia, but rather to a 
history of substance abuse."  Again the examiner concluded, 
as he had in February 1999, that the veteran might be able to 
maintain employment were there not ongoing substance abuse.

VA outpatient treatment records, dated December 1999, 
indicate that the veteran presented to the clinic without a 
scheduled appointment with concern of possible sexually 
transmitted disease.  He was instructed to go to the local 
health department for testing.  

Review of the claims folder indicates that the veteran failed 
to report twice in January 2000, for psychiatric examinations 
scheduled to evaluate his service-connected disability for 
rating purpose.  

In January 2000, the RO again denied the veteran's claim for 
increased evaluation, in excess of 30 percent, to include a 
total disability rating based on individual unemployability.  
The RO provided written notice of this decision to the 
veteran, by letter dated February 2000, and sent to the 
veteran's Pine Bluff address.  

The veteran responded, in writing, dated March 2000, to the 
RO's correspondence.  He indicated that his schizophrenia was 
severe enough to keep him from working and requested that the 
RO obtain his updated VA medical records.  The RO did obtain 
updated VA medical records in March 2000 which indicated that 
the veteran's most recent visit to the outpatient clinic had 
been in December 1999.

Legal Analysis

a.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
In November 1996, new regulations became effective with 
respect to the criteria to be considered in evaluating 
psychiatric disorders.  Prior to the effective date of the 
new regulations, the appellant's claim for an increased 
rating may only be evaluated according to the older version 
of Diagnostic Code 9204.  VA O.G.C. Prec. 3-2000 (April 10, 
2000).  However, pursuant to the holding of the U.S. Court of 
Appeals for Veterans Claims in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and the statutory provision of 38 U.S.C.A. 
§ 5110(g), the appellant's claim for an increased rating for 
schizophrenic reaction must be considered under both the old 
and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise. 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1999).

A GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 40 is defined as "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."

A GAF of 30 is defined as "behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
GAF of 20 is defined as "some danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) OR occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) OR gross impairment in communication (e.g., largely 
incoherent or mute).

Under the regulations in effect prior to November 7, 1996, a 
30 percent evaluation for a psychotic disorder, such as 
schizophrenia, required that there be definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
required that the veteran's social and industrial 
adaptability be considerably impaired.  38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1996).  In evaluating disability from 
psychotic disorders it is necessary to consider, in addition 
to present symptomatology or its absence, the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130 (1996).

Review of the record reveals the appellant's subjective 
complaints of schizophrenia symptomatology since 1994 have 
consisted primarily of some problems of mood, auditory 
hallucinations at times, and feelings of paranoia.  However, 
the veteran himself has also linked these symptoms to his 
periods of excessive alcohol consumption and indicated that 
they are not present when he is abstinent.  The objective 
medical evidence has been fairly consistent from the SSA 
psychological evaluation in March 1994, to the most recent 
psychological opinion in September 1999, that the veteran's 
affect, mood, judgment, memory, and cognitive ability have 
been found to be adequate.  He has always been found to be 
oriented.  He has not taken any psychotropic medications 
since 1995, including while he was recently hospitalized for 
treatment of alcohol/drug dependence in 1999.  The evidence 
did not show any significant impairment in memory or 
orientation, and included medical opinions that the appellant 
was capable of maintaining employment but for his alcohol 
dependence.  The Board notes that the VA examination 
conducted in 1996, during a period when the veteran 
supposedly was not drinking, did find his affect somewhat 
blunted but mood was neutral and thought processes and 
associations were logical and tight with no loosening or any 
confusion noted.  Memory was also not impaired and the 
veteran was fully oriented.  Auditory hallucinations wee 
reported only by history although some delusional material 
was noted.  Judgment was deemed to be adequate.  His reported 
GAF at that time was 51.  

It is noted that subsequent VA psychiatric examinations 
conducted in January and February 1999, were conducted when 
the veteran had been drinking large quantities of liquor 
daily for several years duration.  Even so, the veteran was 
found to have generally neutral mood and appropriate affect 
with no memory or cognitive impairment.  The examiner in 
February 1999, opined that the veteran's schizophrenia was in 
remission and assigned a GAF of 52.

The Board notes that the veteran was assigned a considerably 
lower GAF (21) during his second period of hospitalization in 
1999.  However, the objective findings on the inpatient 
psychological assessment report do not correspond with the 
listed symptomatology for such a GAF score.  The Board notes 
the veteran's thought processes were described as logical and 
goal directed with no looseness of associations.  There was 
also no evidence of delusions, auditory or visual 
hallucinations, or suicidal and homicidal ideation.  He was 
found to be alert and oriented with cognitive functions 
grossly intact.  Furthermore, the veteran's speech was noted 
to be normal in rate and tone as well as his affect.

Upon review of the entire evidentiary record, the Board finds 
that, at any time during the pendency of this appeal, the 
evidence of record preponderates against an increased rating 
for schizophrenic reaction under the schedular criteria in 
effect prior to November 7, 1996.  In the Board's judgment, 
the evidence of record does establish the existence of some 
impairment of mood, but fails to show the existence of 
psychotic symptoms of such severity and persistence to 
warrant a 50 percent rating pursuant to Diagnostic Code 9204.  
Accordingly, his claim for an increased rating under the old 
version of Diagnostic Code 9204 is denied.

As noted above, VA promulgated new regulations pertaining to 
mental disorders during the pendency of this appeal.  
Pursuant to Karnas, the appellant is entitled to 
consideration of an increased rating under these regulations 
from and after the effective date of amendment on November 7, 
1996.  Under the new criteria, a 50 percent rating for 
schizophrenic reaction under Diagnostic Code 9204 requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

As noted above, the evidence of record does show the 
existence of some impairment of mood and affect; however, it 
has been primarily related to the veteran's alcohol/drug 
dependency.  Indeed, the veteran has reported more than once 
that his subjective symptoms do not manifest during periods 
of abstinence.  There is no evidence of record of neglect of 
personal appearance and hygiene.  The evidence does not 
document that he experiences flattened affect, panic attacks, 
difficulty in understanding complex commands, impaired 
memory, judgment or abstract thinking.  Furthermore, he does 
not manifest illogical, obscure or irrelevant speech.  Based 
upon the above, the Board finds that the evidence of record 
preponderates against an increased rating for schizophrenic 
reaction under the schedular criteria in effect since 
November 7, 1996.

In deciding this case, the Board has applied the old and new 
criteria for rating mental disorders cases from and after the 
effective date of amendment on November 7, 1996.  In applying 
both criteria to the facts of this case, the Board does not 
find that either version is more favorable to the appellant.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).

Finally, the Board does not find that the appellant's 
schizophrenia symptomatology presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In this respect, 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular evaluation may be 
assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his schizophrenia disability (but rather his 
alcohol/drug dependency) and the evidence does not show that 
his schizophrenia is responsible for any marked interference 
with employment.  As such, the Board finds no basis for 
further action on this question.  VA O.G.C. Prec. 6-96 
(1996).


b.  Total rating based on unemployability

The veteran contends that his service-connected disability 
precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.  His allegations, when viewed in the light most 
favorable to his claim, are sufficient to "well ground" his 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  Upon 
review of the record, the Board finds the evidence sufficient 
to decide the case and that the duty to assist him has been 
satisfied.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, TDIU may be granted where it is found that service 
connected disorder(s) prevent him/her from securing and 
maintaining substantially gainful employment, provided that: 
if there is only one such disability, this disability shall 
be rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra-schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(1999).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (1999).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(1999).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 
38 C.F.R. § 4.19 (1998).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The veteran's service connected schizophrenic reaction is 
rated as 30 percent disabling.  As this is his only service-
connected disability, his combined rating of 30 percent fails 
to meet the percentage requirements of 4.16(a).  See 
38 C.F.R. §§ 4.25, 4.26 (1999).

Nonetheless, the appellant has asserted that his service 
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment.  Upon review of 
the evidence, the Board does not dispute the fact that his 
schizophrenia symptomatology has some impairment on his 
ability to engage in certain types of work, such as around 
heavy machinery.  However, the evidence does not demonstrate 
that his service connected disability prevents him from 
performing other types of physical work.  There is no 
evidence of record that his service connected disability, 
when considered alone, precludes him performing work.  
Rather, the evidence establishes that his current 
unemployability status is due to his alcohol/drug dependency.

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected 
disabilities presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his service connected disabilities and the evidence does not 
show that his service connected disabilities are responsible 
for any marked interference with employment.  As such, the 
Board finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (1996).


ORDER

An increased rating for schizophrenic reaction is denied.
A total disability rating based on individual unemployability 
is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


